Napton, Judge,
delivered the opinion of the court.
This suit is brought to enforce a mechanic’s -lien against a school house and the lots upon which it was erected, the title to'which was vested in the Board of Education, who are eoder'endants; and the only question in the case, is, whether the building and lots so sued are within the meaning of the law in relation to mechanic’s liens. (Wagn. Stat., 907.)
The terms of the law are' sufficiently general to embrace school houses as well as all other buildings for public purposes ; but the decisions of this court in Dunn vs. N. M. R. R. Co., (24 Mo., 493) and McPheeters vs. Merrimac Bridge Co., (28 Mo., 465) have restricted these terms of the special St. Louis act — and indeed of the general law which uses the *24same terms — to buildings, etc., belonging to private individuals. The reasons for this discrimination are set forth at large in the decisions, and it is unnecessary to repeat them. School houses undoubtedly occupy a position not less favored by the constitution and laws than bridges.
Besides, these decisions were made long anterior .to the present lien law, and if the legislature had been dissatisfied with them, the terms of the law could have been easily modified so as to embrace such buildings. But the general law has adopted the same terms used in the special law, since the decisions referred to.
We think, therefore, the demurrer was properly sustained, and the judgment is affirmed.